EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Chad D. Tillman on 8/16/2022.
The application has been amended as follows:

In claim 4, line 1: after “marrow” and before “,” inserted ---from an individual---

The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892 of 5/6/2022. For example, Hensler et al. (US 2012/0279933) discloses an apparatus/method involving a cup (e.g. 302), a first lid (e.g. 102), a second lid (202), and a suction port (e.g. 203), but fails to disclose at least a pouring step involving a cup and the suction port in a method of harvesting cancellous bone and marrow from a posterior superior iliac spine, as claimed. There would have been no obvious reason or reasons to modify the Hensler et al. apparatus/method to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modifications would have likely rendered the Hensler et al. method apparatus/method incapable of continuing to operate/behave in the particular manner set forth within the Hensler et al. reference, which would have been strongly indicative of an application of impermissible hindsight reasoning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTIAN A SEVILLA/Primary Examiner, Art Unit 3775